Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s verification of the election of claims 1-9 is acknowledged and appreciated by the examiner.  Accordingly, claims 10-16 and 18-20 have been withdrawn as being related to a non-elected invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khatiwada et al. (US 2018/0120066), hereinafter (“Khatiwada”).  Khatiwada (Fig 3 or 4) discloses a power charge for actuating a wellbore tool, the power charge comprising: a first end and a second end opposite the first end; a first volume comprising a first energetic material; a path (for 382) formed within the first energetic material for directing pressurized gas out of the power charge (intended use and/or functional language; please see explanation below); and a second volume comprising a second energetic material (382), the second energetic material filling at least a portion of the path; wherein: the second energetic material is a faster burning material compared to the first energetic material (see paragraphs [0004, 0014]; and burning of the second In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khatiwada in view of Drury et al. (US 10,107,054), hereinafter (“Drury”), provided by applicant.  Khatiwada discloses the claimed invention with the exception of an indentation in the power charge.  Drury (Fig 1) teaches an indentation in a power charge .

Response to Arguments
Applicant's arguments filed 4-15-21 have been fully considered but they are not persuasive. Applicant argues that the examiner’s reference to Khatiwada does not disclose applicant’s invention because Khatiwada does not show “a second energetic material opens a path for the conveyance of pressurized gas from the burning of the first energetic material”; the examiner disagrees.  Khatiwada discloses a power charge (Figs 2-4) that provides pressurized gas to a downhole tool (para [0012], [0014], and [0016]).  The power charge contains a first energetic material and a second energetic material for the purpose of altering the burn rate (accelerate or decelerate) of the first energetic material depending on the desired application/burn rate.  In the embodiment shown in Fig 4, for example, it is the examiner’s position that if the second energetic (482) burns faster than the first energetic material (470) then “a path for the conveyance of pressurized gas from the burning of the first energetic material” is inherently created.  Also, the limitation of “for the conveyance of the pressurized gas” is considered an intended use and/or functional language limitation.  Again, since a path is inherently .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD S TILLMAN, JR whose telephone number is (571)270-7010.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REGINALD S TILLMAN, JR/Primary Examiner, Art Unit 3641